UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6769


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

HUGH EPPS,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    James R. Spencer, Chief
District Judge. (3:07-cr-00420-JRS-1)


Submitted:    July 23, 2009                 Decided:   July 30, 2009


Before WILKINSON and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Hugh Epps, Appellant Pro Se.     Michael Calvin Moore, Assistant
United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Hugh Epps appeals the district court’s order denying

his   motion   for    reduction   of    sentence     under    18    U.S.C.

§ 3582(c)(2)   (2006).     We   have   reviewed    the   record    and   the

district court’s order and affirm for the reasons cited by the

district court.      See United States v. Epps, No. 3:07-cr-00420-

JRS-1 (E.D. Va. Mar. 31, 2009).        We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                   AFFIRMED




                                   2